Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 34, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “transmitting, from a plurality of antennas, frequency domain symbol associated with that subcarrier, wherein the frequency domain symbol comprises a symbol transmitted from the plurality of antennas using the subcarrier: wherein the symbol transmitted from each antenna is phase shifted by a respective factor of a set of factors associated with that subcarrier; wherein the set of factors associated with that subcarrier is different from the set of factors associated with at least one other subcarrier of the plurality of subcarriers”. The closest prior art of record, Shellhammer et al. U.S Patent 11,160,020 B2, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 47, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “transmitting, from a plurality of antennas, a frequency domain symbol associated with that subcarrier, wherein the frequency domain symbol comprises a symbol transmitted from the plurality of antennas using the subcarrier: wherein the symbol transmitted from each antenna is phase shifted by a respective factor of a set of factors associated with that subcarrier; wherein the set of factors associated with that subcarrier is different from the set of factors associated with at least one other subcarrier of the plurality of subcarriers”. The closest prior art of record, Shellhammer et al. U.S Patent 11,160,020 B2, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 48, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “transmitting, from a plurality of antennas, a frequency domain symbol associated with that subcarrier, wherein the frequency domain symbol comprises a symbol transmitted from the plurality of antennas using the subcarrier: wherein the symbol transmitted from each antenna is phase shifted by a respective factor of a set of factors associated with that subcarrier; wherein the set of factors associated with that subcarrier is different from the set of factors associated with at least one other subcarrier of the plurality of subcarriers”. The closest prior art of record, Shellhammer et al. U.S Patent 11,160,020 B2, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631